EXHIBIT 10.1




AMENDMENT

TO

EMPLOYMENT AGREEMENT




May 3, 2012







Par Pharmaceutical, Inc. (“Employer”) and Paul V. Campanelli (“Executive”) are
parties to an Employment Agreement, dated March 5, 2008 and as amended effective
March 4, 2009 (the “Employment Agreement”).  Employer and Executive wish to
amend the Employment Agreement, as set forth herein (the “Amendment”) and
effective as of the date set forth above (the “Amendment Date”).  Capitalized
terms used but not otherwise defined in this Amendment shall have the same
meanings as in the Employment Agreement.




NOW, THEREFORE, for good and valuable consideration and intending to be legally
bound hereby, the parties amend the Employment Agreement as follows:




1.

Section 3.3.7 of the Agreement is amended by adding a new subsection (f) to read
as follows:




(f)

Notwithstanding the provisions of this Section 3.3.7 above, with respect to the
equity awards granted to Executive on January 5, 2012 under the Employer’s 2004
Performance Equity Plan as part of the 2012 Long Term Incentive Program,
consisting of Performance Share Units, Restricted Stock Units and Stock Options
(collectively, the “2012 LTI Equity Awards”), the effect of a termination of the
Executive’s employment with the Employer or any affiliate or subsidiary of the
Employer shall be subject to the terms and conditions set forth in the
applicable award agreements relating to the 2012 LTI Equity Awards and the 2004
Performance Equity Plan, and the provisions of this Section 3.3.7 shall not be
effective with respect to such awards other than to the extent certain defined
terms are incorporated into the award agreements for the 2012 LTI Equity Awards.
 




* * * * *




Except as expressly amended hereby, the Employment Agreement remains in full
force and effect in accordance with its terms.  Notwithstanding the foregoing,
to the extent that there is any inconsistency between the provisions of the
Employment Agreement and this Amendment, the provisions of this Amendment shall
control.  This Amendment shall be governed by and construed in accordance with
the laws of the State of New Jersey applicable to contracts made and to be
wholly performed therein.








- 1 -

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment on May 3, 2012.







PAR PHARMACEUTICAL, INC.




/s/ Stephen Montalto




By:  Senior Vice President, Human Resources







EXECUTIVE




PAUL V. CAMPANELLI




/s/ Paul V. Campanelli








- 2 -